Exhibit 10.27

 

AMENDMENT NO. 1

TO

LIMITED LIABILITY COMPANY AGREEMENT OF

EUREKA MOLY, LLC

 

This Amendment No. 1 (this “Amendment”), dated as of October 28, 2008, to the
Limited Liability Company Agreement, dated as of February 26, 2008 (the “LLC
Agreement”) of Eureka Moly, LLC, a Delaware limited liability company (the
“Company”), is between Nevada Moly, LLC, a Delaware limited liability company
(“Nevada Moly”), and POS-Minerals Corporation, a Delaware corporation
(“POS-Minerals”).  Capitalized terms used herein and not otherwise defined
herein have the respective meanings set forth in the LLC Agreement.

 

In consideration of the covenants and agreements contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Nevada Moly and POS-Minerals agree as follows:

 

AGREEMENT

 


1.                                      AMENDMENT TO SECTION 1.1.  THE TABLE AT
THE END OF SECTION 1.1 HEREBY IS AMENDED BY ADDING THE FOLLOWING DEFINITIONS TO
SUCH TABLE AND RE-ALPHABETIZING SUCH TABLE AS APPROPRIATE:


 

Term

 

Section

Initial Budget

 

Section 8.7

Operating Budget

 

Section 8.7

 


2.                                      AMENDMENT TO SECTION 6.4.  THE LLC
AGREEMENT HEREBY IS AMENDED BY REPLACING SECTION 6.4(A)(I) THROUGH (III) THEREOF
IN ITS ENTIRETY WITH THE FOLLOWING:


 

(i)                                     approval of a Program and Budget (other
than approval of the Initial Program and Budget, which has been approved, but
including approval of any updates to the Initial Program and Budget), including
any Program and Budget for capital costs to be incurred prior to Commercial
Production at the mine that are not within the scope of the Bankable Feasibility
Study;

 

(ii)                                  cost overruns (A) in excess of the
aggregate Initial Budget or (B) in excess of fifteen percent (15%) of an
aggregate approved Operating Budget;

 

(iii)                               any amendment or modification to any Program
and Budget; provided, that cost overruns (A) that do not exceed the Initial
Budget in the aggregate or (B) that do not exceed fifteen percent (15%) of any
aggregate Operating Budget, and expenditures with respect to Emergencies, shall
be deemed to automatically amend any such Program and Budget;

 

--------------------------------------------------------------------------------



 


3.                                      AMENDMENT TO SECTION 8.1.  THE LLC
AGREEMENT HEREBY IS AMENDED BY REPLACING SECTION 8.1 THEREOF IN ITS ENTIRETY
WITH THE FOLLOWING:


 

8.1.                            Initial Program and Budget.  A revised initial
Program and Budget, covering the entire period from the Effective Date through
commencement of Commercial Production (as it may be amended, modified or updated
with the unanimous approval of the Representatives on the Management Committee
in accordance with this Agreement, the “Initial Program and Budget”), has been
adopted by the Management Committee pursuant to a unanimous written consent of
the Management Committee dated as of October 28, 2008.  The Initial Program and
Budget contains a monthly Budget through December 31, 2009, and annual Budgets
thereafter through the commencement of Commercial Production.  The Initial
Program and Budget shall be updated annually through the commencement of
Commercial Production.

 


4.                                      AMENDMENT TO SECTION 8.7.  THE LLC
AGREEMENT HEREBY IS AMENDED BY REPLACING SECTION 8.7 THEREOF IN ITS ENTIRETY
WITH THE FOLLOWING:


 

8.7.                            Budget Overruns; Program Changes.  The Manager
shall immediately notify the Management Committee of any material departure from
an adopted Program and Budget.  If the Manager causes or increases (a) with
respect to the Initial Program and Budget, any budget overruns of the aggregate
Budget contained therein (the “Initial Budget”) or (b) with respect to any
approved Program and Budget relating to any period from and after the
commencement of Commercial Production, any aggregate budget overruns by more
than fifteen percent (15%) of the Budget contained therein (an “Operating
Budget”), then, unless otherwise agreed by the Management Committee by unanimous
vote or ratification of the Representatives, (1) any excess expenditures over
the aggregate Initial Budget, or (2) any excess expenditures over the aggregate
fifteen percent (15%) ceiling with respect to the applicable Operating Budget,
unless directly caused by an Emergency expenditure made pursuant to Section 7.7
or 8.8, shall be at the sole cost and expense of the Manager.  Any cost or
expenditure that does not cause aggregate overruns of the Initial Budget, that
does not cause aggregate overruns of more than fifteen percent (15%) of the
applicable Operating Budget, or for Emergencies in accordance with Section 8.8,
shall be a cost and expense of the Company and subject to Monthly Capital Calls.

 


5.                                      AMENDMENT TO SECTION 8.8.  THE LLC
AGREEMENT HEREBY IS AMENDED BY REPLACING SECTION 8.8 THEREOF IN ITS ENTIRETY
WITH THE FOLLOWING:


 

8.8                               Emergency or Unexpected Expenditures.  In case
of Emergency, the Manager shall have the right and obligation to take such
actions as the Manager deems necessary to protect life, limb or property, to
protect the Assets, to comply with Law and to minimize losses to the Company, in
each case in accordance with Standard Industry Practice.  The Manager may also
make expenditures in accordance with Standard Industry Practice for unexpected
events that are beyond its reasonable control and that do not result from a
breach by it of its standard of

 

2

--------------------------------------------------------------------------------


 

care; provided in the case of unexpected events that are not Emergencies, such
expenditures do not cause or increase (a) aggregate budget overruns of the
Initial Budget, or (b) aggregate budget overruns of fifteen percent (15%) or
more of the applicable approved Operating Budget.  The Manager shall promptly
notify the Representatives of any such Emergency or unexpected event, and, to
the extent the expenditures with respect to such Emergency or unexpected event
cause or increase aggregate budget overruns of the Initial Budget, or aggregate
budget overruns of the applicable approved Operating Budget of greater than
fifteen percent (15%), shall seek ratification of any such expenditures by the
unanimous vote of the Management Committee.   If expenditures incurred by the
Manager with respect to an Emergency or unexpected event cause or increase
aggregate budget overruns of the Initial Budget, or aggregate budget overruns of
greater than fifteen percent (15%) of the applicable approved Operating Budget,
the Manager shall be reimbursed for such expenditures, (1) in the case of an
Emergency, whether or not approved or ratified by the unanimous vote of the
Management Committee, or (2) in the case of an unexpected event that is not an
Emergency, only if approved or ratified by the unanimous vote of the Management
Committee.

 


6.                                      AMENDMENT TO EXHIBIT E.  THE LLC
AGREEMENT HEREBY IS AMENDED BY REPLACING ALL REFERENCES IN THE LLC AGREEMENT TO
“EXHIBIT E” (AFTER TAKING INTO ACCOUNT SECTIONS 1 THROUGH 5 ABOVE) WITH
“[RESERVED].”


 


7.                                      CONTINUING EFFECT.  EXCEPT AS AMENDED
HEREBY, THE LLC AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


8.                                      INCORPORATION BY REFERENCE.  SECTION 1.2
AND ARTICLE XVI OF THE LLC AGREEMENT HEREBY ARE INCORPORATED, MUTATIS MUTANDIS,
BY REFERENCE INTO THIS AMENDMENT.

 


[SIGNATURES ON NEXT PAGE.]

 

3

--------------------------------------------------------------------------------



 


THE PARTIES HERETO HAVE EXECUTED THIS AMENDMENT TO BE EFFECTIVE AS OF THE DATE
FIRST SET FORTH ABOVE.


 


 

 

NEVADA MOLY, LLC

 

 

 

 

 

By:

/s/Bruce D. Hansen

 

 

Bruce D. Hansen,

 

 

Chief Executive Officer

 

 

 

 

 

POS-MINERALS CORPORATION

 

 

 

 

 

By:

/s/MK Kim

 

 

MK Kim, President

 

--------------------------------------------------------------------------------